Title: To Thomas Jefferson from Philip Mazzei, 12 December 1779
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Nantes, Decr. 12th. 1779

A very good piece of intelligence, which I received yesterday, has been followed by very mortifaying news arrived in Town today. Yesterday I was informed, that 9. days since it was resolved in the King’s council to lend Congress, in arms and such other things as they want, to the amount of 16. millions of livres. I must give you a clear notion of my authority to enable you to weigh with your own scales the probability of this intelligence, as well as the importance  of other matters. I became lately acquainted in a Coffe-house with an elderly Gentleman, who appears to be prudent and wise, a deep politician, and a sound philosopher. He certainly knows mankind, and the characteres of European Nations. He is a stranger here, and I suppose him a resident in Paris. As I found his conversation pleasing and instructive I courted his acquaintance, and he seems to think himself well repayed by the satisfaction afforded by mine to his curiosity. I have reason to believe, that the person, from whom he has received the above intelligence, is well acquainted with what-ever passes in the council, and a regular correspondent of this gentleman. By 2 persons from l’Orient and letters from Brest we have heared the desagreable news of Count D’Esteings’s defeat in America, supposed to have happened on Long-Island, where they say he has lost many men, and has been dangerously wounded himself in 2 places. The accounts are various and confused; but they all seem to signify, that the Count is furious against the Americans; that he has been betraied by them; that he was not joined by any thing like the number of our troops he had been promised; that at the first fire the Americans ran, and left him in the lurch; &c. &c. D’Esteing is reckoned a Hero, and is now the darling of France; but in this town they are downright mad for him. I never wanted the company of my judicious gentleman more than this day. We had 4 hours of a very interesting conversation, and every topick was maturely considered and thoroughly digested. He thinks that the accounts are too uncertain to hazard an opinion about the reception the Count is likely to meet with at court. He says however that courage is highly esteemed, and that the dissatisfaction proceeded from having done nothing in Europe with so powerful a fleet may reflect such a splendor on boldness as to eclipse many faults; that supposing the Count to the highest pitch of favour (as it may be the case) and so furious against the Americans (as reported) his anger would not produce any alteration in the adopted measure of lending Congress the said some [sum] as both honou[r] and good policy require now to go on. He looks with contempt on the popul[ar] voice, and with indignation on the expressions and clamours of the enthusiasts, of whom this Town is cheafly composed; and with his prudent and sound reflections has afforded some relief to my excessive uneasiness on some respects; but on the other hand the conversation has brougt me to the Knowledge of 2 things extremely disagreable. One is the want of subordination, order, and discipline in the marine of France, and the other a reigning opinion in Paris that should the French meet with bad  success in the next campaign the Americans would settle their matters with Great Britain. What is called in France the Body of the Marine comprehends not only all the officers from the highest Commander to the youngest midshipman, but likewise those who have the direction of what belongs to the sea service and the Members of the King’s council for that departement. They are of the rank called Noblesse; they form a powerful body by hanging together; and will disappoint and disobey a commander at sea if they don’t like him, and for the same reason occasion delay and other inconveniencies on land and in the harbours to frustrate a good measure of the Minister. The evil is great, and very deeply rooted, owing in a great degree to the almost total neglect of the marine in the late reign. Many good officers, who of late have been taken in to the King’s service from the commoners, are by the others considered as an inferior body; they are called intruders; and consequently often exposed to an ungenteel treatment. The evil is however something lessened, and they think seriously of applying good remedies to it; but a perfect cure (says this gentleman) cannot be obtained, as soon as is wanted, in this mild Government; it would be necessary, he thinks, to have a Minister of the Marine of Cromwel’s character. The reigning opinion, that the Americans are too tired of the war to continue it much longer, and that they will make it up with England, if France was to be some thing unsuccessful in the next campaign, is generally entertained by the best politicians from the accounts constantly received from America, and the little patriotick spirit which (they say) has been commonly observed in those Americans, who have been, or are in France. The number of our Tories, and persons partial to the English Government has been much exagerated in France not only by frenchmen returned from America, but by many of our own people likewise through indiscretion, or villany. As I think the good opinion of this gentleman worth acquiring, I have mentioned to him a number of our good Patriots and Heros and several anecdotes, which would shine in the history of the best times of Rome. He observed that it would have been a very good thing if some such had been sent over. I noticed hi[s] hints relative to several persons in high posts, and on the bulk of th[ose] who have been over with publick commissions from the several states. I had already heared with mortification the character left behind by some, who have been over with commissions from our own state. As to a certain progeny I have convinced him of the necessity of supporting them at first, as the opposite party was composed of men, who thoug[h] unexceptionable in  private life, were very dangerous for their political principles. As to a person who has made a great noice, and whom I don’t know personally, I have observed that a Nation in infancy at the first entering on publick business could not pretend to a thorough knowledge of mankind, but that they had acquired experience, and things were about changing much for the better when I left America; and to the bulk of persons &c.; I have described as well as I could the situation of our country to prove that in many instances we cannot have our choice, and to convince him of the necessity we have been in till now of Keeping our best and wisest men at home for the forming and improving our new Governments, besides other reasons, which I have mentioned. He has been highly pleased with our new laws in favour of liberty, and is quite delighted with our barriers against Aristocracy. He is better reconciled with our conduct, but insists that some proper per[sons] ought to have been sent to Europe at any rate. He says that the Queen calls Dr. Franklin her Papa; that the whole Kingdom pay due regard to his great merit, the larned and scientifick body in particular; that he is an honour to his country; but that he was well known long time since, and it would have been as Well to have sent over some other good samples. He has likewise observed that the Dr. is old, and that an active insinuating person could have served his country much better in several instances. The merit of Mr. John Adams has not been known. You may remember that I foretold it in consequence of the account I had of him from you, and that I deplored the loss of that man in Congress to go where his talents would be lost. I heartly wish, that you had accepted the offer of congress yourself. The accounts I gave the Gentleman of the state of our affair[s] at several periods induced him to ask how it is come that the Americans have not applied for assistance to the court of France in Clear terms; and he seems to have no manner of doubt, that they could then, and can soon obtain what they want by proper application. I don’t think I have succeeded to persuade him, that the Americans would never make peace with England without the consent of France. The least doubt of such a thing would make me shudder could I but harbour it. Besides the disgrace such a step would bring upon us, we would soon and bitterly repent on other accounts. Was even England to be successful in many instances, her ruin is unavoidable. France can bring her on her knees by only standing on the defensive. D’Esteing’s defeat will be (I am afraid) of the worst consequence to us, and I heartly wish that that gentleman had never seen America; but should we lose our patience just when our enemies are at their  last efforts? I shall trouble you again on this subject as soon as we receive more certain accounts, and I am most respectfully Sir, Your Excellency’s most humble & most obedient Servant,

Philip Mazzei

